Citation Nr: 0827089	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1997 to 
December 1997 and from January 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his June 2005 substantive appeal (VA Form 9), the veteran 
had requested a hearing with the Board in Washington, DC.  In 
a February 2008 letter from the veteran's representative, the 
request for a hearing was cancelled.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Matters not on appeal

By a February 2008 decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) with a 
30 percent disability rating from October 1, 2003.  To the 
Board's knowledge the veteran has not appealed that decision.  
In a February 2008 letter from the veteran's representative, 
the issue of a higher initial disability rating greater than 
10 percent for residuals of right wrist nondisplaced scaphoid 
fracture was withdrawn.  Those issues are not in appellate 
status.

Referral to the RO

On March 14, 2007, the RO notified the veteran that it was 
proposing to stop payment of benefits effective from November 
1, 2003 through May 31, 2004, because it had learned that his 
date of separation from active duty was May 2, 2004, instead 
of September 30, 2003.  A request for waiver of any 
overpayment was received from the veteran on March 22, 2007.  
The RO has not yet issued a decision on the veteran's request 
for waiver of overpayment.

By an April 2007 decision, the RO changed the effective date 
for the award of service connection for residuals of right 
wrist nondisplaced scaphoid fracture from October 1, 2003 to 
May 3, 2004, based on the May 2, 2004, date of separation 
from active duty noted above.  However, when the RO awarded 
service connection for PTSD in February 2008, it granted an 
effective date of October 1, 2003, when it had already 
determined that the veteran's separation from active service 
had occurred on May 2, 2004.  This discrepancy in effective 
dates needs to be reconciled, and is a factor in determining 
the total amount of any overpayment. 

Therefore, these matters are referred to the RO for such 
additional action as may be appropriate.


REMAND

The veteran contends that he should be service connected for 
a low back condition because he experienced low back pain in 
service, and sought treatment for low back pain soon after 
service.  He attributes his low back problem to having been 
required to wear a 50 to 60 pound flak vest regularly, and to 
a fall from a truck.

The veteran complained of low back pain twice in service.  In 
February 2003 he complained that his low back hurt, and he 
was assigned to quarters for 12 hours.  In July 2003 he 
complained of a painful low back and knee, and he was given 
light duty of no running or heavy lifting for 12 days.  In 
August 2003, the veteran fell backwards from a truck.  It was 
determined that he had a right wrist nondisplaced scaphoid 
fracture for which he was treated.  He has been service 
connected for the residuals thereof.

At a VA examination of the veteran's spine in May 2004, the 
veteran complained only of some stiffness in his lower back 
for which he was taking no medication.  The examiner observed 
that range of motion was normal without pain, and there was 
no tenderness to palpation.  X-rays of the lumbar spine were 
within normal limits.  The examiner's diagnosis was normal 
lumbar sacral spine. 

A July 2004 letter from the veteran's private chiropractor, 
Dr. R.K., indicated that the veteran had first sought 
treatment for complaints of severe pain and stiffness in his 
lower back on June 5, 2004.  He was diagnosed with lumbalgia, 
lumbar facet syndrome, and muscle hypertonicity.  An August 
2004 letter from Dr. R.K. indicated that the veteran's lumbar 
x-rays and magnetic resonance imaging (MRI) study were 
essentially unremarkable.  He diagnosed the veteran as having 
lumbalgia with facet syndrome and sensory radiculopathy.  He 
noted that on August 6, 2004, the veteran had been released 
from active care after having made considerable improvement.  

Inasmuch as the veteran has presented a diagnosis for his low 
back condition and there is evidence of both complaints and a 
fall in service, and of treatment within three months after 
his discharge in May 2004, a remand is needed for a nexus 
opinion addressing the relationship between the veteran's in-
service complaints and any current low back disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with a VA orthopedic 
specialist to determine whether the 
veteran has a current low back disability 
and, if so, its severity.  The claims 
file must be provided for the examiner to 
review.  Any appropriate diagnostic 
testing should be conducted.  An opinion 
should be provided as to whether it is at 
least as likely as not that any diagnosed 
low back disability is related to the 
complaints and findings noted during the 
veteran's active military service.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development which is deemed to be 
appropriate, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




